Citation Nr: 0604071	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  01-03 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
hepatitis, currently evaluated as 0 percent disabling.


REPRESENTATION

To be determined.


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to May 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran had a hearing with the RO in August 2002.  The 
appellant requested a hearing before a member of the Travel 
Section of the Board of Veterans Appeals.  The appellant 
failed to appear for a September 2005 scheduled hearing and 
provided no good cause for failing to appear.  No further 
requests for a hearing were noted in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was previously represented by Disabled American 
Veterans (DAV).  In August 2002, the veteran revoked this 
representation.  However, in November 2005, the veteran 
submitted a copy of a letter to DAV requesting their 
representation/help in the VA process.  However, a current VA 
Form 21-22 showing DAV representation is not of record and 
DAV has not reviewed the file.  The RO should send the 
veteran the proper form to elect representation.

The veteran seeks an increased evaluation for the residuals 
of hepatitis, currently evaluated at 0 percent disabling.  An 
October 2000 VA examination noted hepatitis A and B, by 
history, and positive antibodies to both agents.  The VA 
examiner performed liver function and hepatitis profile 
tests, with normal results.  A January 2002 VA examination 
stated that there was no evidence of residuals from either 
hepatitis A or B, but tests indicated immunity to both 
diseases.  There are three letters of record from the 
veteran's private doctors.  The most recent letter in March 
2005 is in Spanish.  A September 2003 letter indicates a 
diagnosis of cirrhosis, chronic liver disease, and suggests 
Interferon treatment.  

In light of this information, the Board finds that a VA 
examination is necessary.  The veteran should be advised of 
the importance of appearing for his examination.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC should provide the veteran with 
the proper form to submit to elect 
representation by DAV.  

2.  The veteran should be afforded a VA 
examination to determine the existence, 
nature, and extent of any residuals of 
hepatitis.  All laboratory tests should be 
completed. The claims file should be made 
available to the examiner prior to the 
examination.  The examiner should be asked to 
provide specific comments as to any current 
residuals of hepatitis, and comment on Dr. 
R.'s most recent findings.  All medical 
opinions must be accompanied by a complete 
rationale based on sound medical principles.

3. The RO/AMC should readjudicate the 
veteran's claim for entitlement to an 
increased evaluation the residuals of 
hepatitis.  If any action taken is adverse to 
the veteran, he and his representative should 
be furnished a supplemental statement of the 
case that contains a summary of the relevant 
evidence and a citation and discussion of the 
applicable laws and regulations to include the 
provisions of 38 C.F.R. § 3.655.  He should 
also be afforded the opportunity to respond to 
that supplemental statement of the case before 
the claim is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The case 
should be returned to the Board for the purpose of appellate 
disposition, if in order.  The Board intimates no opinion as 
to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


